DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, August 29, 2022, claims 1-3, and 7 are amended. Currently claims 1-16 are pending.

Response to Arguments
3.        Applicant's arguments filed August 29, 2022, have been fully considered but they are not persuasive. 
        On page 10-11of the remarks applicant argues prior art of record fails to disclose newly amended claim limitation of independent claim 7. Prior art of record discloses gesture input in a 3D space wherein the user can move displayed objects according to the sensed movement of the users hand; wherein said object is moved in the same layer or to different layers (Fig 13, 16) wherein said object is shown (OB, OB1, OB2). Therefore given capability of said device to display object at a given location it would have been obvious to am ordinary skill person in the art to have displayed object be duplicated and displayed simultaneously with first object in order to aid the user to track initial movement of selected object in 3D space.


Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.       Claims 7-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, and 25 of U.S. Patent No. 10,152,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

         Current Application
 
      U.S. Patent NO. 10,152,136

Claim 7. A method of interpreting a gesture of a hand in a three-dimensional (3D) sensor space relative to one or more objects depicted in a display, 
the method including: interpreting, by a computing device, a sensed movement of the hand moving in any direction through the 3D sensor space using a 3D sensor as a path on the display; 





and duplicating an object, of the one or more of the objects depicted in the display, that intersects the path on the display as interpreted according to the sensed movement of the hand, such that the object and the duplicated object are simultaneously displayed.

Claim 18. A method of automatically interpreting by a computing device a gesture of a control object in a 3D sensor space relative to one or more objects depicted in a display, 
the method including: processing an output of a video camera of a 3D sensor thereby sensing a speed of a movement of the control object moving in any direction through the 3D sensor space using the 3D sensor; interpreting by a computing device the movement as a path on the display if the speed of the movement exceeds a pre-determined threshold; 
and duplicating one or more of the objects in the display that intersect the interpreted path.

Claim 8. The method of claim 7, wherein the duplicated object is pre-selected before the sensed movement that is interpreted as the path.

Claim 19. (Original) The method of claim 18, wherein the objects are pre-selected.











Claim 9. The method of claim 7, wherein the sensed 
movement is interpreted as the path on the display when a speed of the movement exceeds a pre-determined threshold.

Claim 18. A method of automatically interpreting by a computing device a gesture of a control object in a 3D sensor space relative to one or more objects depicted in a display, 
the method including: processing an output of a video camera of a 3D sensor thereby sensing a speed of a movement of the control object moving in any direction through the 3D sensor space using the 3D sensor; interpreting by a computing device

 the movement as a path on the display if the speed of the movement exceeds a pre-determined threshold; 

and duplicating one or more of the objects in the display that intersect the interpreted path.


Claim 10. The method of claim 9, wherein the pre-determined threshold is 20 cm per second.

Claim 25. The method of claim 18, further including the movement as a path on the display if the speed of the movement exceeds a pre-determined threshold of 20 cm per second.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (PG Pub NO 2013/0033483).

As in claim 7, Im et al discloses the method of interpreting a gesture of a hand in a three-dimensional (3D) sensor space relative to one or more objects depicted in a display [(Fig 1, 10 and 15) discloses interpreting a gesture of a control object (i.e. hand) in a three-dimensional space relative to objects depicted in a display], the method including: 
interpreting by a computing device the movement of the hand moving in any direction through the 3D  sensor space using a 3D  sensor as a path on the display (Fig 28 and Par 0019 & 0025 line 4, Par 0147 and 0161) discloses sensing the speed of control object (i.e. hand) in a 3D sensor space using 3D sensor (camera 121) (Par 0158, 0161) discloses determining movement as a path on a display if the speed of movement exceeds a pre-determine threshold (i.e. critical value of a speed of the users gesture);
and duplicating an object (Fig 25-34 item OB), of the one or more of the objects depicted in the display that intersects the path on the display as interpreted according to the sensed movement of the hand, such that the object and the duplicated object are simultaneously displayed. (Fig 25-34 and Par 0160-0163) discloses based on user’s input in 3D sensor space objects on movement path are moved on a duplicated manner on a display unit in accordance with sensed movement of the hand. (Fig n26 and Par 0182) further discloses the electronic device 100 changes a position of an icon object OB from one virtual layer L1 to another virtual layer L2, as shown in FIG. 26. Thus, one or more of the objects depicted in the display that intersects the path on the display as interpreted according to the sensed movement of the hand, such that the object and the duplicated object are simultaneously displayed.
Furthermore (Fig 13, 16) discloses displayed object (OB) displayed in different location on virtual layer L or L1. Thus it would have been obvious to an ordinary skill person in the art at the time of the filing to have said object be duplicated (OB1 or OB2) and displayed at a location on virtual layer L or L1 simultaneously with object (OB) in order to allow the user to trach input gesture in 3D space while moving displayed object given the capability of displaying content in different area of 3D space. 

As in claim 8, Im et al discloses the method of claim 7, wherein the duplicated object tis pre-selected before the sensed movement that is interpreted as the path. (Fig 10-20, 28) discloses user moving object that are pre-selected to be moved.

As in claim 9, Im et al discloses the method of claim 7, wherein the sensed movement is interpreted as a path on the display when a speed of the movement exceeds a pre-determined threshold (Par 0158, 0161) discloses determining movement as a path on a display if the speed of movement exceeds a pre-determine threshold (i.e. critical value of a speed of the user’s gesture)
As in claim 10, Im et al discloses the method of claim 10, wherein the pre-determined threshold is 20cm per second. (Par 0158, 0161) discloses determining movement as a path on a display if the speed of movement exceeds a pre-determine threshold (i.e. critical value of a speed of the user’s gesture), but fails to discloses said pre-determined threshold be 20 cm per second. However it would have been obvious to an ordinary skill person in the art to set pre-determined threshold speed to be 20 cm per second as an alternate design choice wherein particular movement speed is set to determine movement of a path.
 As in claim 11, Im et al discloses the method of claim 10, wherein the pre-determined threshold is 30cm per second. (Par 0158, 0161) discloses determining movement as a path on a display if the speed of movement exceeds a pre-determine threshold (i.e. critical value of a speed of the user’s gesture), but fails to discloses said pre-determined threshold be 30 cm per second. However it would have been obvious to an ordinary skill person in the art to set pre-determined threshold speed to be 30 cm per second as an alternate design choice wherein particular movement speed is set to determine movement of a path.

 As in claim 12, Im et al discloses the method of claim 10, wherein the pre-determined threshold is 40cm per second. (Par 0158, 0161) discloses determining movement as a path on a display if the speed of movement exceeds a pre-determine threshold (i.e. critical value of a speed of the user’s gesture), but fails to discloses said pre-determined threshold be 40 cm per second. However it would have been obvious to an ordinary skill person in the art to set pre-determined threshold speed to be 40 cm per second as an alternate design choice wherein particular movement speed is set to determine movement of a path.
As in claim 13, Im et al discloses the method of claim 7, wherein the duplicating of the object only duplicates objects, of the one or more objects depicted in the display, that interest the path as interpreted.  (Fig 29-30 and Par 0160-0163) discloses based on user’s input in 3D sensor space objects on movement path are moved on a duplicated manner on a display unit.

As in claim 14, Im et al discloses the method of claim 7, wherein the path, as interpreted, intersects only two objects, of the one or more objects depicted in the display and wherein the duplicating duplicates the only two objects that are intersected by the path as interpreted.  (Fig 29-30 and Par 0160-0163) discloses based on user’s input in 3D sensor space objects on movement path are moved on a duplicated manner on a display unit.

As in claim 15, Im et al discloses A non-transitory computer-readable recording medium having computer instructions recorded thereon, the computer instructions, when executed by one or more processors, cause the one or more processors to perform the method of claim 7.  (Par 0075-0081) [0075] The memory 160 may store a program for operation of the controller 180 and [0081] According to software implementation, embodiments such as procedures or functions may be implemented with a separate software module executing at least one function or operation. Software codes may be implemented according to a software application written in an appropriate software language. The software codes may be stored in the memory 160 and executed by the controller 180.

As in claim 16, Im et al discloses a system comprising a memory (Fig 1 item 160) storing computer instructions and one or more processors(Fig 1 item 180), the computer instructions, when executed by the one or more processors, cause the one or more processors to perform the method of claim 7. (Par 0075-0081) [0075] The memory 160 may store a program for operation of the controller 180 and [0081] According to software implementation, embodiments such as procedures or functions may be implemented with a separate software module executing at least one function or operation. Software codes may be implemented according to a software application written in an appropriate software language. The software codes may be stored in the memory 160 and executed by the controller 180.

Allowable Subject Matter
9.        Claim1-8 are allowed.
        Newly amended claim 1 recites “…the control plane being defined by a sensor orientation of the surface of the palm of the hand or the surface of the back of the hand, such that an orientation of the control plane adjusts according to the sensed orientation of the surface of the palm of the hand or the surface of the back of the hand.” Prior art of record discloses gesture input within a control plane (i.e. an area between the user and display device) in a 3D space via movement of users hand (i.e. palm of the hand or the surface of the back of the hand). However prior art of record singularly or in combination thereof fails to discloses  an orientation of the control plane adjusts according to the sensed orientation of the surface of the palm of the hand or the surface of the back of the hand. Therefore, claim 1 in combination with dependent claims 2-6 are found to be allowable over prior art of record.

Conclusion
10.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
          11/10/2022